Case: 1:19-cv-01184-PAG Doc #: 2-1 Filed: 05/22/19 1 of 2. PagelD #: 12

UNITED STATES DISTRICT COURT

 

NORTHERN DISTRICT OF OHIO
Plaintiff, ;
AFFIDAVIT OF PRISONER
v.
Defendant(s). Case Number:
i, “Doe Vay, ( 5 Varela , declare that I am the

 

> _ plaintiff/petitione:
defendant/respondent other

 

in the above-entitled proceeding. I am réquesting to proceed without being required to
prepay the entire filing fee. In support of my request, I state that because of my poverty, I
am unable to prepay the entire filing fee or give security therefor. ©

In further support of this request, I answer the following questions.

1. Are you presently employed?
‘yes no

a. If the answer is “yes” state the amount of your salary or wages per month.

_b. Ifthe answer is "no" state the date of last employment and the amount of the salary
and wages per month which you received.

2. Do you have a work, program or status assignment, or other circumstance which causes
you to be pa id by the agency which has custody of you?

yes no

 

 

 
Case: 1:19-cv-01184-PAG Doc #: 2-1 Filed: 05/22/19 2 of 2. PagelD #: 13

If the answer is "yes" state the amount paid or credited to you each month.

3. Have you received, within the past twelve months, any money from any of the following
sources? .

a. Business, profession or other form of self-employment?
yes >f_no

b, Rent payments, interest or dividends?
yes xX no |

c. Pensions, annuities or life insurance payments?

yes “sé no

d. Gifts or inheritances?

yes -X no
e. Any other sources?

yes x ho

If you answered "yes" to any of the above questions, describe each source of money and state
the amount received from each during the past twelve months,

4, Do you own any cash, or do you have money in checking or savings accounts?
yes X no

If the answer is "yes" state the total value of the items owned?

I declare under penalty of perjury that the foregoing is true and correct,

Executed on ¢ > EL LY | Ween buwn

Date Signature of Applicant

 

 
